ZAMBIA ENVIRONMENTAL MANAGEMENT AGENCY

Head Office Northern Regional Office Livingstone e Chirundu Border Office
Comer of Church & Suez Roads Jacaranda Road Plot No. 555 Lusaka Road

P.O. Box 35131 P.O. Box 71302 Junetion Obote / Neu Roads P.O. Box CRU31

Lusaka, Zambia Ndola, Zambia Livingstone, Zambia Chirundu, Zambia

Tel: +260- 211-254130/254023/254059 Tel; +260-212-621048/610407 Tel | Fax:+260-213-321297 Tel/Fax: +260-211-515261
Fax:+260-211-254164/256658 Fax: +260-212-610248

In reply please quote

No:

ZEMA/INS/101/04/1

May 12, 2014.

The Director

Arab Contractors Zambia Limited
Plot No. 162, Kudu Road, Kabulonga,
LUSAKA.

Dear Sir,

REF: PROPOSED GRANITE QUARRY MININ IN _KAFUE DISTRI
LUSAKA PROVINCE BY ARAB CONTRACTORS ZAMBIA LIMTED.

Reference is made to the above captioned project report submitted to the Zambia
Environmental Management Agency (ZEMA) on November 28, 2013 for consideration
in accordance with the requirements of the Environmental Impact Assessment (cIA)
Regulations, Statutory Instrument No. 28 of 1997.

ZEMA has since reviewed the Environmental Project Brief (EPB) and based on the
information provided by yourselves and from written and verbal comments from
interested and affected parties and our site verification inspection findings; the said EPB
has been approved.

Find attached to this Decision Letter, conditions for approval.
Yours faithfully,
Edwin ge

Acting Director General
ZAMBIA ENVIRONMENTAL MANAGEMENT AGENCY

Ce: The Council Secretary — Kafue District Council, KAFUE
The Director — Mines Safety Department, KITWE

All correspondence to be addressed to the Director General - Head Office
Email: info@zema.org.zm, Website: www.zema.org.zm
Emergency Toll Free No. on Zamtel Lines: 953
1.0

1.1

1.2

1.3

1.4

1.5

2.0

Zambia Environmental Management Agency
PROJECT BACKGROUND SION LETTER

PROJECT TITLE:

Proposed granite quarry mining project in Kafue district Lusaka province by Arab
Contractors (z) Limited.

PROJECT PROPONENTS:

Arab Contractors Zambia Limited
Plot No. 162, Kudu Road, Kabulonga,
LUSAKA.

Contact Person:

Arab Contractors Zambia Limited
Cell: 0968 239 890
PROJECT LOCATION:

The proposed Site is accessed through a gravel road 500m from Reubex quarry
mine junction, off Kafue road. It borders with Reubex Quarry mine to the west,
plain land to east and scattered villages to the southern part of the site in Kafue
District of Lusaka Province. It covers a total area of 1.8 Ha.

DATE OF SUBMISSION BY PROPONENT:

28" November, 2013

DATE OF CONSIDERATION BY AGENCY:

29" April, 2014

DETAILS OF THE PROJECT:

The objective of the project is to set up a granite quarry mine and the related
infrastructure such as crusher plant, canteen, site office and a workshop to
produce high quality crushed granite for commercial and domestic consumption

in order to bridge the gap between the demand for the product and its
availability.

“NIST AI, LSA
3.0

3.1

The developer will be using mechanized equipment such as bulldozers and front
end loaders in its open cast. During mining excavations, the surface soils shall be
removed and work from above Explosives such as dynamite will be used
whenever necessary with special attention to rules and regulations relating to
handling of explosives.

DECISION BY AGENCY
The project is approved subject to the following conditions:

Arab Contractors (z) Limited shall implement the project and all the
environmental management commitments as proposed in the Environmental
Project Brief (EPB) with changes as proposed by the Zambia Environmental
Management Agency (ZEMA) in this Decision Letter and any other conditions that
may be issued thereafter.

Arab Contractors (z) Limited shall comply with statutory demands (license,
permits, and recommendations) from Mine Safety Department, Kafue District
Council and any other relevant authorities.

Arab Contractors (z). Limited shall ensure that Blasting is conducted on site at
reasonable times.

Arab. Contractors (z) Limited shall maintain vibration and noise levels within
acceptable levels throughout the project cycle, and shall frequently monitor
vibration and noise levels around the project site especially in nearby
communities.

Arab Contractors (z) Limited shall employ effective dust suppression techniques
in all areas of operation throughout the project cycle.

Arab Contractors (z) Limited shall maintain the speed limit in all access roads
that shall not endanger life or cause dust.

Arab Contractors (z) Limited shall conduct its activities in such a way as not to
cause soil erosion which can lead to sedimentation of nearby streams.

Arab Contractors (z) Limited shall conduct progressive rehabilitation and re-
vegetation of quarry, plant area and any other disturbed areas throughout the
project cycle.

3.1.9

3.1.10

3.1.11

@ 3.1.12

3.1.13

3.1.14

3.2

@ 2.2.1

3.2.2

3.2.3

Arab Contractors (z) Limited shall progressively carry out re-vegetation of the
cleared surfaces during the project life-cycle to produce a sustainable vegetation
cover, improve visual aesthetics and minimize post closure re-vegetation
requirements.

Arab Contractors (z) Limited shall not conduct open air burning at any given time
throughout the project cycle.

Arab Contractors (z) Limited shall undertake an environmental audit of. the
project within a period of not less than twelve months and not more than thirty
six months after completion of the project or commencement of its operations,
whichever shall come first.

Arab Contractors (z) Limited shall prepare a closure report outlining
implementation of all the environmental management commitments presented in
the EPB at the end of the project for verification by the Zambia Environmental
Management Agency before project implementation.

Arab Contractors (z) Limited shall at commencement of the project obtain
applicable licenses or permits from the Zambia Environmental Management
Agency and comply in full with the provisions of the Environmental Management
Act No. 12 of 2011 and the Environmental Management (Licensing) Regulations,
Statutory Instrument No. 112 of 2013. :

Arab Contractors (z) Limited shall not dispose of waste at the project site. Waste
shall be transported to the designated waste disposal site in accordance with the
Environmental Management (Licensing) Regulations No. 112 of 2013.

The Agency recommends that Arab Contractors (z) Limited to:

Obtain any other relevant authorizations such as but not limited to:
i. The Mines and Minerals Development Act,
ii. The Workers Compensation Act;
iii. The Public Health Act;
iv. The Town and Country Planning Act;
v. The Water Resources Management Act;
vi. National Heritage Conservation Act;
vii. The Employment Act.

Make available information on safety, health and environment to employees
before commencement of the project.

Provide all workers with personal protective equipment and all workers shall
undergo annual medical checkups. - Se

9.3514), LUah
3.2.4 Provide all workers with appropriate fire - fighting equipment and train all

3.3

3.4

3.5

3.6

~ 80x 35151,

workers in firefighting and in occupational health and safety,

Arab Contractors (z) Limited shall comply with environmental standards and/or
specific limits of particular pollutants. Thus, compliance with Zambia
Environmental Management Agency recommended measures does not exempt
Arab Contractors (z) Limited from its responsibility if such measures do not
achieve compliance with environmental control standards.

Arab Contractors (z) Limited shall, in accordance with the requirements of
Section 15 of the Environmental Management Act, No. 12 of 2011, allow
inspectors from the Zambia Environmental Management Agency unrestricted
entry to the project site for purposes of exercising their powers at any
reasonable time without making prior notice throughout the project life cycle.

The implementation of the project shall commence within three years from
the date of approval. Failure to commence the project within the stated period
shall render this decision letter invalid and Arab Contractors (z) Limited shall be
required to re-submit the EPB for consideration.

The Agency may suspend or cancel this Decision Letter without notice should
Arab Contractors (z) Limited fail to comply with any of the approval conditions.

Edwin Soko
Acting Director General
ZAMB NVIRONMENTAL MA iM AGEN:

wane
